EXHIBIT 10.35
 
 
 
[img001.jpg]
February 29, 2012
 
Excellong, Inc.
77 Sugar Creek Center Boulevard
Suite 215
Sugar Land, Texas 77478
Attention: Yng-Jou Joe Hwang, President
 
Re:          Amendatory Letter Agreement No. 2
Stock Purchase Agreement, dated December 16, 2011
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated December 16, 2011, between Pacific Energy Development Corp.,
a Nevada corporation (“Buyer”), the shareholders (“Sellers”) of Excellong E&P-2,
Inc., a Texas corporation (the “Corporation”), and Excellong, Inc., a Texas
corporation (“Excellong”). Buyer, Sellers and Excellong are sometimes referred
to herein individually, as a “Party” and collectively, as the “Parties.” All
capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Purchase Agreement.
 
The Purchase Agreement sets forth the terms and conditions by which Buyer agrees
to acquire from Sellers all of the issued and outstanding shares of capital
stock of the Corporation. The Parties amended the Purchase Agreement with that
certain Amendatory Letter Agreement, dated February 9, 2012 (“Amendment No. 1”)
so that the Review Period would run until 5:00 p.m. Central Time on the day
prior to the Closing Date, the Outside Closing Date would be March 1, 2012, and
the representations included in the Purchase Agreement would reflect two
required consents to assign affecting the Oil & Gas Assets.
 
Pursuant to Section 6 of the Purchase Agreement, Closing shall take place on a
date to be specified by Buyer subject to Buyer’s satisfaction with its due
diligence investigation under Section 5 of the Purchase Agreement and provided
that Closing does not occur later than the Outside Closing Date. Amendment No. 1
served as Buyer’s notice to Sellers and Excellong that Closing would take place
Thursday, March 1, 2012.
 
Section 14(a)(iv) of the Purchase Agreement defines the Outside Closing Date as
March 1, 2012.
 
Section 1(y) of the Purchase Agreement defines Effective Time as 12:01 a.m. on
the Closing Date.
 
Pursuant to Section 17 of the Purchase Agreement, Mr. Y. Joe Hwang (the
“Shareholder Representative”) shall act as agent for the Sellers and may amend
or waive any rights of Sellers under the Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Excellong, Inc.
February 29, 2012
 
The Parties desire that Closing be held electronically on Thursday, March 29,
2012, that the Effective Time be defined as 12:01 a.m., Central Time, March 1,
2012, and that the Outside Closing Date be defined as March 31, 2012, subject to
the terms and conditions of this Amendatory Letter Agreement No. 2 (this
“Amendment”).
 
In consideration of the mutual premises and covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
1. The Parties hereby amend the second sentence of Section 6 of the Purchase
Agreement to read in its entirety as follows:
 
“Closing shall take place electronically at 10:00 a.m., Central Time.”
 
2. Pursuant to Section 6 of the Purchase Agreement, and notwithstanding the
notice furnished by Buyer to Sellers and Excellong in Amendment No. 1, Buyer
hereby gives notice to Sellers and Excellong, and the Parties hereby agree,
that, subject to Buyer’s satisfaction with its due diligence investigation under
Section 5 of the Purchase Agreement, Closing shall take place electronically at
10:00 a.m., Central Time, Thursday, March 29, 2012.
 
3. The Parties hereby amend Section 14(a)(iv) of the Purchase Agreement to read
in its entirety as follows:
 
“by either Sellers or Buyer, if Closing shall not have occurred on or before
March 31, 2012 (the “Outside Closing Date”); provided, however, that the right
to terminate this Agreement under this Section 14(a)(iv) shall not be available:
(A) to Sellers, if any breach of this Agreement by Sellers has been the
principal cause of, or resulted in, the failure of Closing to occur on or before
the Outside Closing Date; or (B) to Buyer, if any breach of this Agreement by
Buyer has been the principal cause of, or resulted in, the failure of Closing to
occur on or before the Outside Closing Date.
 
4. As amended hereby, the Purchase Agreement is in full force and effect, and
valid and binding upon the Parties. In the event of a conflict between this
Amendment and the Purchase Agreement the terms and conditions of this Amendment
shall control and govern the point in conflict. Notwithstanding anything to the
contrary, failure of this Amendment to address a point in the Purchase Agreement
shall not be deemed to be a conflict.
 
5. This Amendment shall be binding upon and inure to the benefit of the Parties,
and their respective successors and assigns. This Amendment may not be altered,
or amended, nor any rights hereunder waived, except by an instrument in writing
executed by the Party or Parties to be charged with such amendment or waiver.
This Amendment may be executed in counterparts, and each counterpart shall be
deemed to be an original, but all of which shall be deemed to be one amendment.
This Amendment may be executed by telefax or electronic signatures, and telefax
and electronic signatures shall be valid and binding upon the Parties.
 
 
2

--------------------------------------------------------------------------------

 
 
Excellong, Inc.
February 29, 2012
 
Please execute this Amendment in the space provided below indicating your
agreement with the above and return the executed Amendment to the undersigned by
fax or email at your earliest convenience. Please do not hesitate to contact me
if you have any questions. Thank you for your prompt attention to this matter.
 

  Sincerely,           Pacific Energy Development Corp.           By: /s/ Frank
C. Ingriselli        Frank C. Ingriselli       Chief Executive Officer          
ACCEPTED AND AGREED       this ­­­29th day of February, 2012             SELLERS
EXCELLONG, INC.         By: /s/ Yng-Jou Joe Hwang     By: /s/ Yng-Jou Joe Hwang 
    Y. Joe Hwang     Yng-Jou Joe Hwang    
Shareholder Representative 
   
President
 

 
 
3

--------------------------------------------------------------------------------